Citation Nr: 0110915	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-32 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for pseudofolliculitis.



REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1969 to February 1972.  He appealed to the Board of 
Veterans' Appeals (Board) from July 1997 and April 1998 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas-which, 
respectively, denied his claims for service connection for 
post-traumatic stress disorder (PTSD) and for 
pseudofolliculitis.  In February 1999, he testified at a 
hearing at the RO in support of his claims.

The Board issued a decision in June 2000 denying the claims, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2000, 
during the pendency of the appeal to the Court, the veteran's 
representative and the VA General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and to remand the case for further development and 
readjudication.  The Court granted the joint motion for 
remand (JMR) later in November 2000 and since has returned 
the case to the Board for compliance with the directives 
specified.


REMAND

As indicated in the JMR, there has been a significant change 
in the law during the pendency of this appeal concerning the 
claim for service connection for pseudofolliculitis.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the "duty to assist," 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The JMR also indicates that further development is necessary 
in this case concerning the claim for service connection for 
PTSD because the RO has not attempted to verify the veteran's 
alleged stressors, as required by the "duty to assist."  
This includes, but is not limited to, contacting the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)-which formerly was called the U.S. Army and Joint 
Services Environmental Support Group (ESG).  See VA 
Adjudication Procedure Manual M21-1, Part VI, paragraph 
11.38(d)(1), (g)(3) (if a VA examination or other medical 
evidence establishes a valid diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, request additional evidence 
from...the ESG).  This might also require contacting the 
National Archives and Records Administration (NARA) or other 
collateral sources.


Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000),
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA-including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in the military.  And in 
providing this information, it is 
essential that his statement include a 
full, clear, and understandable 
description of the events in question, and 
that it contains identifying information 
concerning the units of assignment and the 
names, ranks, unit designations to 
the company level, etc., of any other 
individuals who purportedly were involved.  
The veteran must specify whether any of 
the individuals that he identifies was 
wounded or killed, whether he personally 
witnessed their injuries or death, or 
learned of their tragedies through other 
means, and whether any others have 
information that could corroborate his 
allegations of stressful experiences.  He 
also should provide any information he has 
concerning other units that were involved, 
or any other identifying details such as 
the best estimate of the date that the 
alleged incidents occurred and the type 
and location of the incidents, etc.  The 
Court has held that asking him to provide 
this information is not an onerous or 
impossible burden, and that the duty to 
assist him in fully developing the 
evidence pertinent to his claim is not a 
"one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991)  
The veteran also is invited to submit 
additional statements from former military 
comrades or others who might corroborate 
any of his alleged stressful experiences.

3.  After receiving this additional 
evidence, and even if the RO does not 
receive a response from the veteran or 
from anyone else acting on his behalf, the 
RO should attempt to corroborate the 
alleged stressors through all appropriate 
means-including, but not limited to, 
contacting the USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
22150-3197.  And the RO also may need to 
contact the NARA, the NPRC, or other 
collateral sources, to first obtain 
operational reports, morning reports 
and/or similar types of clarifying 
evidence and submit this information with 
any that is provided by the veteran, 
or others acting on his behalf, for 
consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC also 
should contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
An appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


